1
     JOSEPHINE M. GERRARD (CBN 303221)
2    Gerrard Law Offices
3
     1791 Solano Avenue, Suite F01
     Berkeley, California 94707
4    Tel: (510) 838-0529
     Fax: (510) 280-1635
5
     jo@gerrardlawoffices.com
6    for Plaintiff Andrea Hornbeak

7
                                  UNITED STATES DISTRICT COURT
8
                                 EASTERN DISTRICT OF CALIFORNIA
9

10
     ANDREA HORNBEAK,                               No. 2:18-cv-00142-DB (SS)
11
                    Plaintiff,
12
                                                     STIPULATION AND ORDER FOR AWARD OF
13   v.
                                                     ATTORNEY'S FEES PURSUANT TO THE
14                                                   EQUAL ACCESS TO JUSTICE ACT. (28
     ANDREW SAUL,
                                                     U.S.C. § 2412(d))
15   Commissioner of Social Security,
16
                    Defendant
17

18

19        IT IS HEREBY STIPULATED by and between the parties through their undersigned
20   counsel, subject to the approval of the Court, that Plaintiff be awarded attorney fees in
21   the amount of six thousand five hundred dollars ($6,500.00) under the Equal Access to
22   Justice Act EAJA), 28 U.S.C. § 2412(d), and no costs under 28 U.S.C. § 1920. This amount
23   represents compensation for all legal services rendered on behalf of Plaintiff by counsel
24   in connection with this civil action, in accordance with 28 U.S.C. §§ 1920; 2412(d).
25
          After the Court issues an order for EAJA fees to Plaintiff, the government will
26
     consider the matter of Plaintiff’s assignment of EAJA fees to Josephine M. Gerrard.
27
     Pursuant to Astrue v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the
28
     ability to honor the assignment will depend on whether the fees are subject to any offset
1

2    allowed under the United States Department of the Treasury’s Offset Program. After the

3    order for EAJA fees is entered, the government will determine whether they are subject

4    to any offset.

5         Fees shall be made payable to Plaintiff, but if the Department of the Treasury
6    determines that Plaintiff does not owe a federal debt, then the government shall cause
7    the payment of fees, expenses and costs to be made directly to Josephine M. Gerrard,
8    pursuant to the assignment executed by Plaintiff. Any payments made shall be delivered
9    to Josephine M. Gerrard.
10        This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA
11
     attorney fees and does not constitute an admission of liability on the part of Defendant
12
     under the EAJA or otherwise. Payment of the agreed amount shall constitute a complete
13
     release from, and bar to, any and all claims that Plaintiff and/or Josephine M. Gerrard,
14
     including her firm, Gerrard Law Offices, may have relating to EAJA attorney fees in
15
     connection with this action.
16
          This award is without prejudice to the rights of Josephine M. Gerrard or Gerrard
17
     Law Offices to seek Social Security Act attorney fees under 42 U.S.C. § 406(b), subject to
18
     the savings clause provisions of the EAJA.
19
          IT IS HEREBY STIPULATED by and between the parties, through their undersigned
20
     attorneys, and with the approval of the Court, that the Commissioner of Social Security
21
     has agreed to stipulate to attorney’s fees at $6,500.
22
          Plaintiff requests that the Court find that she meets the statutory requirements for
23

24
     an award of attorney fees under the EAJA and that the Commissioner’s position was not

25   substantially justified, and award $6,500 in attorney fees under 28 U.S.C. § 2412(d).

26
     The proposed order is stipulated and respectfully submitted by the following;
27

28                       By email
1

2
                       /s Tina Naicker
3                      TINA NAICKER
                       Office of General Counsel Social Security Administration
4
                       LEAD ATTORNEY
5

6                      Edward Alan Olsen, SS
                       US Attorney's Office
7
                       ATTORNEY TO BE NOTICED
8

9                      /s Josephine M. Gerrard
                       JOSEPHINE M. GERRARD
10
                       Attorney for Plaintiff
11

12                                         ORDER
13       Pursuant to the parties’ stipulation, IT IS SO ORDERED.
14   DATED: October 23, 2019                 /s/ DEBORAH BARNES
15                                           UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20

21

22

23

24

25

26

27

28
